Title: From James Madison to William Eustis, 20 July 1810
From: Madison, James
To: Eustis, William


Dear Sir
Montpelier July 20. 1810
I have recd. your letter of the 16th. answering one from Genl. Wilkinson of the 14th. of which a copy was inclosed.
Your objections to his request seem to evince the irregularity of it. Nor do I perceive its importance to his object. As the examination of the Officers, if present, being ex. parte, wd. of course be without cross examinations, their testimony may be taken where they are, with the same degree of weight; and on whatever points and questions Genl. W. may prescribe. It is true that new questions might grow out of unforeseen answers to previous ones, and that in the presence of Genl. W. these might be conducted more satisfactorily by himself, than otherwise. But it is not presumable that in an exparte proceeding, the difference would be material, and pretty certain that it would not be sufficient to justify a course without precedent, and forming one which might be found not a little perplexing. If the Officers named by him, could be brought to Washington, without inconvenience to the public, and in a way so incidental as never to be drawn into precedent, the accomodation to the wishes of the General would doubtless be agreeable to all of us. But this it appears, is out of the question.
The expression in his letter which you quote, suggests questions, which I had supposed, were precluded by considerations such as you state. Can any order, going directly from the War Office, altho’ to any inferior Officer, be interfered with by a superior? In ordinary cases this does not happen, because the order would pass thro’ the latter. In the case before us it does happen. If the interference be not allowable, and all the commands have been specially disposed of, there seems to be no room for his. If a strict right to interfere resulted from his rank, notwithstanding any immediate orders to Officers under him, Still it would seem irregular, not to say indecorous, to interfere without a previous resort to the sanction of the Department. The tendency of the remark in the letter of Genl. W. seems to be [to] draw out an explanation, how far he is or is not to be considered in the light of a suspended Officer; and consequently how far on the one supposition he ought to be kept in inactivity at the Seat of Govt: and, on the other, why he is not allowed an immediate trial. If this explanation be the object, and is to be given, the true one seems to be, that he is no otherwise suspended in his Command than as the effect necessarily results, from his being called to the seat of Govt. and from the several Military commands being vested for the time being in others. I am aware of the real difficulty & awkwardness incident to the peculiarity of the case; and as I not only make these observations in haste, but also without the accurate knowledge of military rules you possess, I wish them to have no effect, beyond your concurrence in them.
I return the letter from Col. Simonds with the signature required. Accept my respects & best wishes
James Madison
